         CASE 0:11-cv-02453-JNE-TNL Doc. 229 Filed 07/02/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA                     )
AND THE STATE OF CALIFORNIA,                 )
EX REL. STEVEN HIGGINS                       )       Civil Action No. 11-cv-02453-JNE-SER
                                             )
       Plaintiffs,                           )
                                             )
       v.                                    )
                                             )
BOSTON SCIENTIFIC                            )
CORPORATION                                  )
                                             )
       Defendant.                            )
                                             )

                            RELATOR’S MOTION TO COMPEL

       Pursuant to Federal Rules of Civil Procedure 37(a) and Local Rule 37.1, Relator moves to

compel Defendant Boston Scientific Corporation to amend the privilege log it produced to Relator

on January 3rd, 2019 and amended on January 15th, 2019, or, in the alternative, to produce all the

documents with inadequate privilege entries in that privilege log, as described in the

contemporaneously-filed Memorandum of Law. The motion is based upon the pleadings, all of the

files, records, and proceedings in this case, and Relator’s Memorandum of Law.


Dated: July 2, 2019                                  Respectfully submitted,
                                                     BERGER & MONTAGE, P.C.

                                                     By:     /s/ Daniel R. Miller
                                                     Joy P. Clairmont (Pro Hac Vice)
                                                     Daniel R. Miller (Pro Hac Vice)
                                                     1818 Market Street, Ste. 3600
                                                     Philadelphia, PA 19103
                                                     Tel: (215) 875-3000
                                                     dmiller@bm.net
                                                     jclairmont@bm.net

                                                     E. Michelle Drake (MN Bar No. 0387366)
                                                     43 SE Main Street, Suite 505


                                                 1
CASE 0:11-cv-02453-JNE-TNL Doc. 229 Filed 07/02/19 Page 2 of 3




                                  Minneapolis, MN 55414
                                  Tel: (612) 494-5999
                                  emdrake@bm.net

                                  Attorneys for Relator Steven Higgins




                              2
        CASE 0:11-cv-02453-JNE-TNL Doc. 229 Filed 07/02/19 Page 3 of 3




                               CERTIFICATE OF SERVICE
       I certify that on July 2, 2019, I caused the foregoing document to be filed via the Court’s

CM/ECF electronic filing system, which will provide an electronic copy to all counsel of record.

                                                    By:     /s/ Daniel R. Miller       .




                                                3
